DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Miller et al. (US PG Pub 2008/0008216 A1).
Regarding claims 1 and 7, Miller discloses a laser diode package (200’, FIG. 2B, [0017]) comprising: 
a laser diode (202, FIG. 2B, [0014]) having a longitudinal axis (204, FIG. 2B, [0017]); and 
a first pyrolytic graphite (PG) substrate body (210’, FIG. 2B) having a diode mounting surface (an upper surface of 210’ where 202 is mounted thereon, FIG. 2B) on which the laser diode is mounted such that the longitudinal axis is substantially parallel with the diode mounting surface (204 is parallel to the upper surface of 210’, FIG. 2B), and having a PG crystalline structure (214’, FIG. 2B, [0017]) with a basal plane (a x-y plane as shown in FIG. 3) substantially non-orthogonal to the diode mounting surface (“the x-direction of the thermal pyrolytic graphite should extend substantially parallel to the longitudinal axis 204 of the laser device 202,” [0017]) so that a coefficient of thermal expansion (CTE) of the first PG substrate body is substantially matched with a CTE of the laser diode (“it can be strategically combined with a copper shell 212 or a copper graphite shell 212 to form a heat sink 210 that has an effective CTE substantially matched with the CTE of, for example, a GaAs semiconductor laser 202,” [0024]).
Regarding claims 3 and 9, Miller discloses the basal plane is substantially parallel to the longitudinal axis of the laser diode (“the x-direction of the thermal pyrolytic graphite should extend substantially parallel to the longitudinal axis 204 of the laser device 202,” [0017]).
Allowable Subject Matter
Claims 2, 4-6, 8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEMAK et al. (US PG Pub 2011/0014417 A1) discloses mounting a semiconductor laser (H, FIG. 1, [0068]) on a structure (3, FIG. 1) including a stacked graphite sheet (2, FIG. 1, [0032]), but fails to disclose or suggest a CTE of the graphite sheets being substantially matched to that of the semiconductor laser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828